IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 11, 2007

                                       No. 07-60092                   Charles R. Fulbruge III
                                                                              Clerk

JOSEPH WALTERS, by and through
his attorney-in-fact Sheila Walters

                                                  Plaintiff-Appellant
v.

TRAIL KING INDUSTRIES, INC.

                                                  Defendant- Appellee



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:05-CV-54


Before JOLLY, HIGGINBOTHAM, and ELROD, Circuit Judges.
PER CURIAM:*
       Having reviewed the district court’s decision, the parties’ briefs, and the
record, we find no reversible error. Accordingly, the judgment of the district
court is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.